IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


GREGORY SCOTT SOURBEER,                   : No. 143 MM 2016
                                          :
                      Petitioner          :
                                          :
                                          :
              v.                          :
                                          :
                                          :
DENNIS E. REINAKER,                       :
                                          :
                      Respondent          :


                                      ORDER



PER CURIAM

       AND NOW, this 29th day of December, 2016, the Petition for Writ of Mandamus

is DISMISSED. See Commonwealth v. Reid, 642 A.2d 453 (Pa. 1994) (providing that

hybrid representation is not permitted). The Prothonotary is DIRECTED to forward the

filing to counsel of record.